Citation Nr: 1500512	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for varicose veins of the right leg, and if so, whether service connection is warranted.  

2. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 (TDIU and reopen service connection right leg varicose veins) and September 2010 (reopen service connection right leg varicose veins) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2013, the Veteran and his son testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  From the date of the hearing, the record was held open for 30 days to allow the Veteran to submit additional information and evidence in support of his claims.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for varicose veins of the right leg.  See September 2013 Videoconference hearing transcript and reports of VA examinations dated in October 2009, and August 2010; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. December 1996 and June 1998 rating decisions denied service connection for varicose veins of the right leg.  The Veteran did not appeal those decisions and no relevant evidence was received within one year of the decisions; the decisions are final. 

2. The evidence submitted since the June 1998 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for varicose veins of the right leg. 

3. Varicose veins of the right leg had onset during service.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for varicose veins of the right leg is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2. The Veteran's right leg varicose veins disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for varicose veins of the right leg.   

The Veteran's claimed varicose veins of the right leg disability was most recently denied in a June 1998 rating decision.  The basis for the denial was that there was no evidence of varicose veins of the right leg during service or until 17 years following discharge from service during VA examination in October 1996.  
The Veteran did not appeal the denial of service connection for varicose veins of the right leg.  As such, the decision is final.

Since the June 1998 decision, additional information and evidence has been associated with the claims file for review, to include reports of VA examinations dated in October 2009 and August 2010 which noted that the Veteran developed severe varicosities involving his bilateral lower extremities in service and that he has had varicose veins of his bilateral lower extremities since his active military service.  Also, during the September 2013 Videoconference hearing, the Veteran testified in-service symptoms of bilateral leg cramps during exercise and while ambulating stairs were subsequently diagnosed as dilated branch of the left greater saphenous veins for which service connection is in effect.  He stated that he had the same symptoms in his right leg during and since service and that he is unsure why his claimed varicose veins disability of his right leg was not evaluated at the time that service connection was granted for his left leg disability.  He testified that his current right leg symptoms are the same as those that had onset during service, which have persisted and become progressively worse continuously since discharge.  The Veteran has submitted additional arguments that if presumed credible for purposes of reopening, show continuity of symptomatology between his currently diagnosed varicose veins of the right leg and documented complaints of bilateral leg pain during service in report of a May 1977 examination for the purpose of extension and in clinical treatment notes dated in December 1977.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for varicose veins of the right leg.  See 38 C.F.R. § 3.156(a).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran contends that his right lower extremity varicose veins disability had onset during his active military service and has persisted continuously since discharge from service.  During the hearing, he asserted that his current symptoms associated with varicose veins of his right leg are the same as those experienced during service, as well as the manifestations of his service-connected dilated branch of greater saphenous veins in his left leg.  

A review of the Veteran's service treatment records shows that he reported a history of cramps in his legs during report of medical history for examination for the purpose of extension in May 1977.  Clinical evaluation of his vascular system at that time was reported as normal and there were no abnormalities noted in clinical evaluation of his lower extremities.  In December 1977, he complained of pain in his posterior bilateral legs from his knees upwards which he stated felt like it was in his muscles.  Diagnostic assessment was mild muscle ache for which he was given Robaxin medication and treated with heat soaks.  In May 1979, he was treated for a probable staph infection secondary to abrasion of his bilateral knees, which was subsequently diagnosed as cellulitis.  During separation examination in March 1979, the Veteran again endorsed a history of cramps in his legs.  Clinical evaluation of his vascular system at that time was reported as normal and there were no abnormalities noted in clinical evaluation of his lower extremities.

In May 1979, the Veteran claimed service connection for a bilateral leg condition for which he reported in-service treatment in May 1979.  A May 1979 VA report of medical certificate and history noted treatment for cellulitis during service earlier that month with continued complaints of pain, swelling, redness, and itching of his legs; however, no active disease was found on examination.

In August 1979, only approximately 3 months following the Veteran's discharge from military service, VA examination of the Veteran's legs showed a small patch of telangiectasia on the medial aspect of the proximal lower right leg, just below the knee.  The examiner stated there was very mild telangiectasia about the medial aspect of each lower leg and foot, which was more severe on the left.  The examiner diagnosed dilated branch of left greater saphenous veins for which service connection was granted.  Residuals of abrasions and cellulitis of the knees during service were not found on examination.  

During VA examination in October 1995, the Veteran reported that he noticed onset of dilation of veins in his bilateral lower extremities during service with some discomfort in the area of the dilated veins.  Examination of his right leg at that time showed moderate dilation of greater saphenous vein from just below the apex of the femoral triangle, into the greater saphenous vein to the level of the right knee.  There was a complex of dilated veins measuring 2 centimeters by 3 centimeters, which was somewhat tender to pressure.  There was also dilation of several of the branches of the lesser saphenous vein located primarily in the upper two thirds of the right leg below the knee.

During VA examinations in October 2009 and August 2010, the examiners noted that the Veteran developed severe varicosities involving his bilateral lower extremities in service and that he has had varicose veins of his bilateral lower extremities since his active military service.  Similar findings were noted on examination of the Veteran's left leg, and the examiner diagnosed varicose veins of the bilateral lower extremities.  

During the September 2013 Videoconference hearing, the Veteran testified that he noticed onset of his claimed right leg varicose veins during service in 1979.  He stated that his service-connected left leg dilated branch of greater saphenous veins is the same condition he has experienced in his right leg.  He recalled noticing that his right and left leg conditions had onset during service with symptoms of his legs cramping during exercise and while ambulating stairs.  He stated that such symptoms have persisted continuously since discharge and have worsened over time.  

On review, the Board finds that the competent and credible evidence of record is in relative equipoise as to whether the Veteran's current right leg varicose veins had onset during his active military service.  

The Board acknowledges that following a VA examination in June 2012, the examiner opined that it is less likely than not that the Veteran's right leg varicose veins occurred during service.  He reasoned that no veins on the right leg were seen during VA examination in 1979.  The Board notes, however, that telangiectasia is defined as "permanent dilation of preexisting small blood vessels (capillaries, arterioles, venules) to form focal, discolored lesions, usually in the skin or mucous membranes."  Called also telangiectasis, which is defined as "the lesion produced by telangiectasia, which may present as a coarse or fine red line or as a punctum with radiating limbs (spider)."  Dorland's Illustrated Medical Dictionary, 1901 (31st ed. 2007).  As this opinion is based on an erroneous finding, the Board finds that it is entitled to no probative weight.

On the other hand, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469. 

The Veteran is competent to describe the circumstances surrounding cramping in his legs while exercising during service and experiencing continuous and progressively worse cramping in his legs since military service.  This comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's contentions are supported by documentation in his service records of cramping in his legs during service examinations in May 1977 and separation examination in March 1979, as well as documented complaints of pain in his posterior bilateral legs in December 1977.  The Board also finds that the Veteran's assertions regarding a continuity of symptomatology since discharge from service to be credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current right leg varicose veins disability had onset during military service.  Given the lack of probative evidence against the claim and in light of the medical and lay evidence for the claim, the benefit-of-the-doubt rule applies and service connection for right leg varicose veins is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for varicose veins of the right leg is reopened.  

Entitlement to service connection for varicose veins of the right leg is granted.


REMAND

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

In this case, prior to the Board's decisions herein to reopen and grant the Veteran's claim for service connection for varicose veins of his right lower extremity, service connection was in effect for dilated branch of left greater saphenous veins rated as 40 percent disabling, and tinnitus rated as 10 percent disabling.  His combined evaluation for compensation throughout the duration of the claim was 50 percent.  

In light of the Board's decision herein to grant the Veteran's claim for service connection for varicose veins of the right lower extremity, the AOJ must now adjudicate the level of disability resulting from his service-connected right lower extremity varicose veins.  Thus, the Board must defer a decision as to the Veteran's claim of entitlement to a TDIU pending the AOJ's adjudication of the degree of impairment resulting from his service-connected right lower extremity varicose veins.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992) (finding that "[t]he appellant's claim for [TDIU] is inextricably intertwined with the degree of impairment that is ultimately adjudicated"); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration (SSA) all records associated with a denial of disability benefits to the Veteran as alluded to during the September 2013 Videoconference hearing and associate them with the claims file.  All attempts to obtain records from the SSA should be documented in the claims folder.  

2. Request the Veteran's assistance in obtaining any records of pertinent treatment not currently on file pertaining to his service-connected dilated branch of left greater saphenous veins, right lower extremity varicose veins, and tinnitus disabilities dating since September 2008.  The Veteran should be requested to identify any pertinent treatment and provide release forms as needed, to include any occupational health care records from the Pine Bluff Arsenal as alluded to in an October 1994 VA social work note.

Regardless of the Veteran's response, obtain and associate with the claims file any VA treatment records and diagnostic studies from all VA facilities identified by the Veteran and in the record pertaining to his service-connected dilated branch of left greater saphenous veins, right lower extremity varicose veins, and tinnitus disabilities, to include any ongoing treatment records from the Little Rock VAMC dating since July 2013.  All attempts to obtain records should be documented in the claims folder.  

3. Appropriate steps should be taken to obtain any identified records and all attempts to obtain records should be documented in the claims folder.  If any records identified by the Veteran and in the record cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are be notified of unsuccessful efforts in that regard, in order to allow them the opportunity to obtain and submit those records for review.

4. After completing the development requested above, and any other development deemed necessary, adjudicate the level of disability resulting from the Veteran's service-connected right lower extremity varicose veins, and readjudicate his claim of entitlement to a TDIU, to include extraschedular consideration of the claim pursuant to 38 C.F.R. §§3.321(b)(1) and 4.16(b).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


